Case £:78-€V-10498-LAK Becunient i? Filed 1/18/19 Page tafe

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK |.

 

BARBARA DELUCA and DREW R.
NAYLOR, on behalf of themselves and other
similarly situated limited partners,

Plaintiffs,
Vv.

GPB AUTOMOTIVE PORTFOLIO, LP, GPB
HOLDINGS II, LP,

GPB CAPITAL HOLDINGS, LLC,
ASCENDANCY ALTERNATIVE
STRATEGIES, LLC, ASCENDANT CAPITAL,
LLC, AXIOM CAPITAL MANAGEMENT,
INC., DAVID GENTILE, MARK MARTINO,
JEFFREY LASH, and JEFFREY SCHNEIDER,

Defendants.

 

MEMO ENDORS a

Civil Action No. | O-cv-l 0498

i DOCUMENT
ELECTRONICALL.. ol)”

lon DOCH
DATE BELO:

ie eet ane caren. ewe te

   

PLAINTIFFS’ MOTION TO RENEW AND MAKE PERMANENT THE NOVEMBER 8,
2019 ORDER TEMPORARILY GRANTING PLAINTIFES’ LEAVE TO:
(1) FILE UNDER SEAL THE UNREDACTED COMPLAINT
AND EXHIBIT A OF THE GLAUBER DECLARATION
AND (2) PUBLICLY FILE THE REDACTED COMPLAINT

Pursuant to Federal Rule of Civil Procedure 5.2(d), and upon the supporting Declaration

of Ira N. Glauber, dated November 8, 2019 (the “Glauber Declaration”), Plaintiffs Barbara

DeLuca and Drew R. Naylor (collectively, “Plamtiffs”), by and through their attorneys, Grant &

Risenhofer P.A. and Dilworth Paxson LLP, hereby move this Court for entry of an order in the

form attached hereto renewing and making permanent the Court’s November 8, 2019 order

temporarily granting Plaintiffs leave to: (1) file under seal the unredacted version of Plaintiffs’

Complaint and Exhibit A to the Glauber Declaration; and (2) publicly file the redacted version of

the Complaint.

1212217%5_1

 
Case 1:19-cv-10498-LAK Document 19 Filed 11/18/19 Page 2 of 3

Memorandum Endorsement DeLuca v. GPB Automotive Portfolio, L.P., 19-cv-10498 (LAK)
Motion granted to the extent hereafter set forth and otherwise denied.

This purported class action is brought by limited partners of GPB Automotive
Portfolio, LP (‘Automotive’), and GPB Holdings II, LP (“Holdings Hl’) (together, the
“Partnerships”), and as well as others. The crux of the claim appears to be that class members were
fraudulently induced to invest more than $1.27 billion.

Prior to the commencement of this action, plaintiffs sought access to books and
records of Automotive and Holdings HW under Delaware law and the partnership agreements. Asa
condition of granting access, the Partnerships insisted that plaintiffs execute confidentiality
agreements that:

[Pirohibit[] the public filing of documents or disclosure of information
designated by the parties as “Confidential,” and require[] Plaintiffs to ensure
that any complaint and attachments or exhibits to the complaint “filed in the
Subsequent Litigation that constitute or contain Confidential

Material shall be filed in accordance with [Delaware] Court of
Chancery Rule 5.1 or any other similar applicable rule governing
confidentiality” and “take all steps reasonably necessary to ensure the
continued confidentiality of the Confidential Material, including but not
limited to entering into a protective order with all parties in any Subsequent
Litigation sufficient to protect the Confidential Material from
disclosure.”

The Partnerships thereupon designated all documents to which they gave plaintiffs access as
Confidential.

In these circumstances, plaintiffs, upon filing this action, sought an order providing
for the filing of the complaint and certain other materials, which apparently are based to some degree
upon documents that the Partnerships designated as Confidentiai, under seal and the public filing of
a redacted version. In my absence, the Part I judge (Furman, J) granted the requested order on a
temporary basis. He required that plaintiffs file the unredacted copies publicly on November 15,
2019 unless they renewed their motion to seal before me before then.

Plaintiffs now have renewed their motion. The renewed motion makes abundantly
clear that they have made this motion to comply with their contractual obligation quoted above.
They “do not concede that the materials upon which the Complaint relies constitute ‘confidential’
information under law, reserve|] their rights to challenge such wholesale designations, and plan to
do so at the appropriate juncture.”

I put to one side, for the moment, the questions whether the Partnerships’ wholesale
designation of everything to which they granted plaintiffs access was appropriate and, ifnot, whether
their action in doing so should have consequences quite inconsistent with what they sought to

 
Case 1:19-cv-10498-LAK Document 19 Filed 11/18/19 Page 3 of 3

achieve. For the present, it suffices to do the following:

1. Judge Furman’s order shall remain in effect until 5 P.M. on December 13,
2019 unless the Court otherwise orders.

2, Defendants on or before November 25, 2019 shall file such motion, if any,
as they think advisable, seeking to establish good cause or other justification for:

(a) Each and every redaction from each and every filing to date, bearing
in mind that the Court, as an initial matter and subject to persuasion to the contrary, is skeptical of
any suggestion that the Confidentiality Agreements extracted by the Partnerships from plaintiffs
constitute good cause, at least in and of themselves, and

(b) The wholesaie designation as Confidential of everything to which the
Partnerships granted access.

3, Plaintiffs shall file their response, if any, to any such motion no later than
December 5, 2019. Any reply shall be filed no later than December 9, 2019,

4. Plaintiffs and defendants each shall file no more than one memorandum of
law at each stage of the briefing. Principal memoranda shall not exceed 15 double-spaced pages.
Any reply memorandum shall not exceed 7 double-spaced pages.

5, The parties would be well advised to resolve this dispute to the greatest extent
possible by agreement and with a view of the common law and First Amendment rights to public
access to court records.

SO ORDERED.

Dated: November 18, 2019

 

LeWwis Koa
United States a Judge

 
